PER CURIAM.
This case was here on a former appeal (United States Shipping Board Emergency Fleet Corporation v. Levensaler et al., 290 F 297, 53 App. D. C. 322), in which the judgment of the court below was reversed and the cause remanded for a new trial. Certain amendments to the declaration, suggested in the opinion of this court, were made in the court below, and judgment entered upon 1he mandate of this court. From that judgment this appeal was taken. Nothing is here presented which calls for a review or modification of our for-mer opinion. The judgment, therefore, is affirmed with costs. Motion for^ stay of mandate, pending application for certiorari to the Supreme Court of the United States, granted November 10, 1924.

Certiorari denied 45 S. Ct. 195, 69 L. Ed. —.